             Case 2:18-mj-00152-EFB Document 286 Filed 01/13/21 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION          CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
                                               UNITED STATES’ REPLY IN SUPPORT OF
19                                             MOTION REQUESTING PRODUCTION OF
                                               TURKCELL RECORDS
20

21

22

23

24

25

26

27

28
                                               1
             Case 2:18-mj-00152-EFB Document 286 Filed 01/13/21 Page 2 of 3

 1          The United States requests a copy of all material referenced in the December 23, 2020 filing (CR

 2 283), without need to await Ameen’s translation and certification efforts. An additional media outlet has

 3 now been given a copy of the Turkcell records, and it is clear that the defense provided those records to

 4 the publication, as noted in the article. A story published today, January 13, 20201, in the New Yorker,

 5 specifically references reviewing the Turkcell records provided by the defense and draws conclusions

 6 from those records. Ameen has not explained why he has deemed these records suitable for distribution

 7 to the media, but not for production to the United States or for filing with the Court.

 8          Rather, Ameen opposes an order requiring production (CR 285), arguing that translations will be

 9 provided later this week. The United States requests not just the defense translations, but a copy of the

10 originals of whatever Ameen received and referenced in its December 23, 2020 filing (CR 283). As a

11 matter of law, “the Turkcell records that Omar Ameen seeks to obtain via a letter rogatory are

12 inadmissible contradictory evidence that could not obliterate probable cause. CR 32; 256; 267.” CR

13 281. But because Ameen has taken the position that the Turkcell records are obliterating evidence, the

14 United States respectfully requests an order requiring the production of the records in whatever form

15 Ameen received them prior to his December 23, 2020 filing.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
         Case 2:18-mj-00152-EFB Document 286 Filed 01/13/21 Page 3 of 3

 1

 2   Dated: January 13, 2021                   McGREGOR W. SCOTT
                                               United States Attorney
 3

 4                                        By: /s/ Audrey B. Hemesath
                                              AUDREY B. HEMESATH
 5                                            HEIKO P. COPPOLA
                                              Assistant United States Attorneys
 6
                                               CHRISTOPHER J. SMITH
 7                                             Associate Director
 8                                             REBECCA A. HACISKI
                                               Trial Attorney
 9                                             Office of International Affairs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
